Citation Nr: 0803216	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-41 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to non-service connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1946 to April 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the veteran had no legal entitlement to nonservice 
connected disability pension.  The veteran timely filed a 
Notice of Disagreement (NOD) in July 2005.  Subsequently, in 
October 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in November 2005, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in January 2006.

The veteran, who currently resides in the Philippines, 
requested a Central Office hearing on this matter.  The 
Board, in March 2007, issued a letter asking the veteran to 
clarify his hearing request and notifying him that if it did 
not receive any response within 30 days, it would assume that 
he no longer desired a hearing.  Not having received any such 
response from the veteran, the Board will proceed with its 
adjudication of the appeal as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(e).       
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  By way of background, the Board notes that the RO, 
in May 2003, issued a letter to the veteran wherein it 
proposed to terminate his nonservice connected pension 
benefits, which he had received since 1994.  The RO noted 
that while the veteran had served with the Special Philippine 
Scouts under Section 14, Public Law 190, 79th Congress 
between August 1946 and April 1947, it determined that such 
service did not qualify as valid service for the purposes of 
nonservice connected pension benefits.  In this letter, the 
RO apprised the veteran of his rights to a hearing and to 
submit evidence in support of continuing payments.  
Thereafter, in August 2003, the RO issued an Administrative 
Decision, which effectuated the proposed termination of 
nonservice connected pension benefits, effective from the 
date of last payment (i.e., August 2003).  The RO determined 
that VA had committed an administrative error, and therefore, 
it did not impose a penalty associated with the overpayment.  

Approximately two years later, in March 2005, the veteran 
submitted document where he stated, "[t]his is in connection 
with my approved pension that was stopped in the month of 
October 2003.  May I know what caused the stoppage of my 
pension.  Hoping for our favorable action on this matter."  
Thereafter, the RO provided a response in March 2005 and 
again in June 2005, reapprising the veteran that it had 
terminated his nonservice connected pension benefits because 
his service did not constitute qualifying service for such 
benefits.  

As noted in the Introduction, the veteran timely submitted an 
NOD and thereafter perfected his appeal of this issue to the 
Board.  The RO, however, failed to supply proper Veterans 
Claims Assistance Act (VCAA) notice with respect to this 
claim to reopen.  Specifically, while the RO issued a VCAA 
letter pertaining to the new and material evidence standard 
in July 2006, this letter specifically referenced prior 
claims submitted for service connection, rather than that for 
nonservice connected pension benefits.  In addition, although 
the RO provided a VCAA letter with respect to the type of 
evidence needed to substantiate the veteran's underlying 
claim for nonservice connected pension benefits in October 
2006, it failed to simultaneously apprise him of the new and 
material evidence standard required to reopen this previously 
and finally denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  As notification of such information may 
operate to the benefit of the veteran, the Board must remand 
this appeal to the RO to correct the procedural defect noted 
above.    

In another veteran status case, the Court dismissed the 
Secretary's argument that there was no prejudice because the 
appellant was not entitled to benefits as a matter of law.  
Citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997), 
the Court observed that "this is only true if he remains 
unable to secure verification of the necessary service from a 
service department.  Acao v. Nicholson, U.S. Vet. App. No. 
04-0417 (August 17, 2006).  (A non- presidential decision but 
may be cited "for any persuasiveness or reasoning it 
contains".  See Bethea v. Derwinski, 252, 254 (1992).)

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (citing 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must notify the appellant 
that, pursuant to 38 U.S.C.A. § 5103(a), 
he needs to provide verification of 
service in the Armed Forces and, because 
such service had previously not been 
recognized by the service department, he 
should obtain corrective certification 
from that department.  He must further be 
advised that the recourse for him whose 
lack of service has been certified by the 
service department lies within the 
relevant service department, not the VA.  
See 38 U.S.C.A. §§ 5103(a) (West 2002 & 
Supp.2005)); 38 C.F.R. § 3.159 (2006).

2. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must be tailored specifically 
for a claim for nonservice connected 
pension benefits and such notice must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

        In addition, the AMC/RO must apprise the veteran 
        of the requirements in a claim to reopen a 
previously
        and finally denied claim, namely, that both new and
        material evidence must be submitted.
        
        The VCAA notice must also comply with the mandates
        set forth in Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006). 
        That is, this notice must apprise the veteran of 
the evidence
        that would be necessary to substantiate the element 
or 
        elements required to establish his entitlement to 
benefits
        that were found to be insufficient in the previous 
denial of 
        the claim.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





